Matter of Jhasiah G. (2015 NY Slip Op 07498)





Matter of Jhasiah G.


2015 NY Slip Op 07498


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2015-00066
 (Docket No. D-18001-14)

[*1]In the Matter of Jhasiah G. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Marcia Egger of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Diana Lawless of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Jacqueline D. Williams, J.), dated December 4, 2014. The order adjudicated the appellant a juvenile delinquent, upon an order of fact-finding of that court dated August 13, 2014, made upon his admission, finding that he committed an act which, if committed by an adult, would have constituted a violation of section 10-131(b) of the Administrative Code of the City of New York, which prohibits the unlicensed possession of air pistols, and directed his placement with the Administration for Children's Services for a period of 12 months. The appeal from the order of disposition brings up for review the order of fact-finding and the denial, after a hearing, of that branch of the appellant's omnibus motion which was to suppress physical evidence.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
In this juvenile delinquency proceeding, the Family Court properly denied that branch of the appellant's omnibus motion which was to suppress physical evidence. "The credibility determinations of the hearing court, which actually saw and heard the witnesses testify, is entitled to deference on appeal, and appellate courts do not substitute their own contrary findings of fact unless the findings of the hearing court are clearly unsupported by the record" (Matter of Ya-Sin S., 122 AD3d 751, 753; see People v Prochilo, 41 NY2d 759, 761; People v Marcelle, 120 AD3d 833, 834). Contrary to the appellant's contention, there were no significant inconsistencies between the testimony of the two police officers who testified at the suppression hearing and their prior statements (cf. Matter of Robert D., 69 AD3d 714, 717). The hearing testimony does not support the appellant's contention that the officers' testimony was a fabrication that was patently tailored to nullify constitutional objections (see Matter of Jashaun A., 122 AD3d 833, 833-834; Matter of Tonay C., 119 AD3d 560, 561; People v Lewis, 117 AD3d 751, 752).
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court